Citation Nr: 0843640	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-00 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids.

2.  Entitlement to an evaluation in excess of 10 percent for 
acne.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from November 1981 to November 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied increased ratings for the 
veteran's service-connected hemorrhoids and acne, each 
evaluated as 10 percent disabling.



FINDINGS OF FACT

1.  The veteran's hemorrhoids are characterized by daily 
bleeding.

2.  The veteran's acne is characterized by papules covering 
one percent of the face and neck, and he receives less than 
six weeks of antibiotic treatment for his acne in a 12-month 
period.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.7, 4.114 (2008), Diagnostic 
Code (DC) 7336 (2008).

2.  The criteria for a rating in excess of 10 percent for 
acne have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.118 (West 2002 & Supp. 2008), DC 7899-7806 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the 

essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007); petition for cert. granted (U.S. June 16, 2008) 
(No. 07-1209).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  



In December 2004 VA sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the March 2005 rating 
decision, December 2005 SOC, December 2006 SSOC, and 
September 2006 SSOC explained the basis for the RO's action, 
and the SOC and SSOCs provided him with additional 60-day 
periods to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a September 2006 letter which VA 
sent to the veteran.  The VCAA duty to notify has not been 
satisfied with respect to the additional requirements for an 
increased-compensation 

claim as recently delineated by the Court in Vazquez-Flores, 
supra.  We find, however, that the notice errors did not 
affect the essential fairness of the adjudication because the 
letters, rating decision, and SOCs discussed above, together 
with the substantial development of the veteran's claim 
before and after providing notice, rendered the notice and 
timing errors non-prejudicial.  In this regard, the Board 
notes that, while the VCAA letters did not specifically 
conform to the requirements provided in Vazquez-Flores, 
supra, the veteran was advised of his opportunities to submit 
additional evidence and was informed that, at a minimum, he 
needed to submit evidence showing his service-connected 
disability had increased in severity.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Relevant Law and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A.  Increased Rating for Hemorrhoids

Diagnostic Code 7336 provides ratings for internal or 
external hemorrhoids.  Mild or moderate hemorrhoids are rated 
noncompensably (0 percent) disabling.  Large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, are rated 10 percent 
disabling.  Hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures, are rated 20 percent 
disabling.  38 C.F.R. § 4.114.

At his January 2005 VA examination the veteran reported that 
his hemorrhoids bleed on a daily basis.  He said he has four 
to six loose stools per day, has at least one loose stool 
every time he eats, and reported that he was told that he has 
irritable bowel syndrome.  He reported that in the past 
several years he had undergone a hemorrhoidectomy at a VA 
hospital and had a banding.  He had gotten a bit better since 
then, but still had the daily bleeding.  The veteran denied 
incontinence of stool, and said he had lost no work time due 
to hemorrhoids.  On clinical evaluation, he had external 
hemorrhoids at 9 o'clock, without thrombosis, and tags at 4 
o'clock and 6 o'clock.  He had no internal masses and there 
were no internal hemorrhoids.  The examiner diagnosed the 
veteran with non-thrombosed hemorrhoids.

The Board has carefully reviewed the evidentiary record, and 
finds that the preponderance of the evidence is against 
finding that the veteran's service-connected hemorrhoids 
present more than the symptomatic picture associated with a 
10 percent disability evaluation.  Although he reported daily 
bleeding at his January 2005 VA examination, hemorrhoids, 
external or internal, with persistent bleeding and with 
secondary anemia, or with fissures, are not shown by 
competent medical evidence.  Accordingly, the preponderance 
of the evidence is against assignment of an evaluation in 
excess of 10 percent for the veteran's hemorrhoids.  See 
38 U.S.C.A. § 4.114, DC 7336.

The Board has reviewed the entire record and finds that the 
10 percent rating assigned by virtue of this decision for 
hemorrhoids reflects the most disabling this disease has been 
during the claim and appeal period.  Thus, the Board 
concludes that a staged rating for this disorder is not 
warranted.  See Hart, supra.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply, and 
there is no basis to grant an increased rating.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Increased Rating for Acne

The veteran's acne has been rated by analogy under Diagnostic 
Code 7806, which provides ratings for dermatitis or eczema.  
DC 7806 provides that dermatitis or eczema which involves 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected, and no more than topical therapy 
is required during the past 12-month period, is rated as 0 
percent disabling.  Dermatitis or eczema which involves at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or with intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period, is rated 10 percent disabling.  
Dermatitis or eczema which involves 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, or 
with systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, is rated at 30 percent.  Dermatitis or eczema which 
involves more than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or with constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period, is rated at 60 percent.  38 C.F.R. § 4.118. 

In November 2004 the veteran underwent VA treatment at which 
he was diagnosed with diffuse folliculitis in the armpit 
regions.  The physician noted that the veteran had 
folliculitis with a wide range of etiology, which could 
include staph or strep infections, versus gram negative 
folliculitis, versus acne versus hydradenitis suppurativa 
(which was said to be most likely), versus rosacea mechanical 
irritation, 

drug reaction, versus fungal infection and versus topical 
steroids.  At January 2005 VA follow up treatment it was 
noted that the veteran had been treated with Desonide with 
excellent results.  

At a March 2006 VA examination, the veteran reported that he 
had continued to have recurrent outbreaks of acne and boils 
on his face, neck, axillae, buttocks, and feet.  On clinical 
evaluation, he had superficial acne located on the upper back 
and behind the ears.  The acne was characterized by papules 
and covered one percent of the face and neck.  It was noted 
that the veteran had received antibiotics for skin conditions 
for less than six weeks during the prior 12 months.

The Board notes that in his claim for an increased evaluation 
for acne, the veteran sometimes referred to his service-
connected skin condition as eczema.  The veteran has 
previously been denied service connection for eczema, and his 
eczema will not be considered in his claim for an increased 
evaluation for acne.

The Board has carefully reviewed the evidentiary record, and 
finds that the preponderance of the evidence is against the 
veteran's service-connected acne as presenting more than the 
symptomatic picture associated with a 10 percent evaluation.  
The record does not show that the service-connected acne 
covers 20 to 40 percent of his entire body, or 20 to 40 
percent of exposed area.  In addition, systematic therapy 
such as corticosteroids or other immunosuppressive drugs were 
not required for a total duration of six weeks or more, and 
not constantly, during any reported 12-month period.  
Accordingly, the preponderance of the evidence is against the 
assignment of an evaluation in excess of 10 percent for the 
veteran's acne.  See 38 U.S.C.A. § 4.118, DC 7899-7806.

The Board has reviewed the entire record and finds that the 
10 percent rating assigned by virtue of this decision for 
acne reflects the most disabling this disease has been during 
the claim and appeal period.  Thus, the Board concludes that 
a staged rating for this disorder is not warranted.  See 
Hart, supra.

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
there is no basis to grant an increased rating.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

A rating in excess of 10 percent for hemorrhoids is denied.

A rating in excess of 10 percent for acne is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


